DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 14 February 2022 is acknowledged.  Claims 18-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen (US 2010/0061927).
Regarding claims 12, Knudsen teaches combining a hydrocarbon feedstock and renewable feedstock to form a combined feed [0008], hydrotreating the combined feed in the presence of hydrogen stream in a hydrotreating reactor to produce a hydrotreated effluent stream [0008], passing the hydrotreated effluent through a hot separator to flash a vapor stream [0008], contacting the vapor stream with a water gas shift catalyst to produce a shift catalyst effluent stream [0008], [0034]; passing 
Regarding claims 14-16, Knudsen teaches vegetable oils and animal fats [0010] in combination with petroleum feeds [0008].  Knudsen teaches 20% rapeseed oil with 80% vacuum gas oil feed [0035].
Regarding claim 17, Knudsen teaches adding water to the process in order to maintain the equilibrium of the water gas shift reaction [0027-28]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2010/0061927) in view of Wallace (US 2002/0004533).
Regarding claim 13, Knudsen teaches the limitations of claim 12, as discussed above.
Knudsen teaches the water gas shift may be conducted at lower, medium, or high temperatures [0021].  Knudsen teaches high temperatures include 350-500°C.
Knudsen does not explicitly disclose the temperatures utilized in the low temperature water gas shift.
However, Wallace teaches low temperature water gas shift conditions of 150-300°C in order to produce hydrogen [0046].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the low temperature water gas shift conditions, such as those disclosed by Wallace, for the benefit of producing the desired hydrogen. It is not seen where such a selection would result in any new or unexpected results.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marker (US 2009/0077867).
Regarding claims 1 and 3, Marker teaches hydrotreating renewable feedstocks in the presence of hydrogen and hydrotreating catalysts [0008], [0012].  Marker teaches that during the hydrotreatment step, water or steam is added in order to catalyze water gas shift reactions to generate hydrogen to use as reactant.  Marker teaches sending the reactor effluents to a hot separator [0039] and sending the gaseous overhead to cold separator to recover cold vapor and liquid diesel [0041]; and recycling the produced cold vapor stream rich in hydrogen to the hydrotreating zone [0041], [0042]. 
Marker teaches simultaneous hydrotreating and water gas shift reactions, while the instant claims appear to disclose two separate steps.
However, Examiner considers the splitting of one step into two to be an obvious modification, since the steps are equivalent in manner and result.  It is not seen where splitting the one step hydrotreating/water gas shift process of Marker into two would result in any new or unexpected results.
Regarding claim 2, Marker teaches temperatures of 200-400°C [0012], which overlaps with the claimed range.
Regarding claim 4, Marker teaches combining petroleum feedstocks with the renewable feedstock [0008].
Regarding claim 5, Marker teaches co feed including thermally (cracked) waste plastics/ or oil products of chemical processes [0008].
Regarding claims 6-7, Marker teaches a ratio of 3:1 of c16 petroleum to canola oil, which would translate to 25% canola oil (renewable vegetable oil) [0043], which reads on the claimed range.
Regarding claim 8, Marker teaches passing the cold vapor to an amine scrubber to remove hydrogen sulfide and carbon dioxide [0042].  
Regarding claims 9-11, Marker teaches adding water or steam to the reaction to maintain an appropriate amount in order to catalyze the water gas shift reaction [0013-14].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the ratio of water with respect to carbon monoxide, so that the desired water gas shift reaction is promoted.  It is not seen where such a selection would result in any new or unexpected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinha (US 2018/0010052) teaches simultaneous water gas shift and hydrotreating of renewable feedstocks to produce naphtha, kerosene, and diesel products.
Moulton (US 2012/0161077) teaches simultaneous gas shift and hydrogenation [0015] of biomass feeds [0022] and uses conventional product recovery [0030].
Huang (US 4,266,083) teaches biomass hydro liquefaction to treat sewage, sludge, wood, and agricultural waste feeds (column , lines 33-41).
Li (US 2015/0232764) teaches water gas shift catalyst used as a hydrotreating catalyst [0029].
Tonkovich (US 2006/0002848) teaches reaction of water and carbon monoxide to produce hydrogen for use in hydrotreating, hydrocracking, or other refinery steps [0040].
Steele (US 2014/0073827) teaches simultaneous hydroprocessing and water gas shift reactions to treat biomass feeds.
Eilos (US 2016/0289576) teaches treating hydrocarbons by desulfurization (101), steam reforming (102), water gas shift (103), CO/CO2/water separator (104).  Eilos also teaches amine scrubber 202 to treat recycle hydrogen.
Sherwood (US 2016/0096998) teaches biomass to liquid integrated with water gas shift process [0013].
Petters (US 9,850,185) -teaches process for production of hydrogen.
Liu (US 2014/0230316)  teaches biomass upgrading and water gas shift to produce hydrogen.
Abhari (US 2010/0043279) teaches hydrocracking biological feedstocks and recycle of hydrogen produced.
Powell (US 2015/0080621) teaches integrated processes for hydrotreating and water gas shift.
Mizan (US 8,822,744) teaches hydrotreating integrated with water gas shift to produce hydrogen, as well as amine scrubber to treat recycle hydrogen [0039].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771